     Case 2:19-cv-01394-GMN-VCF Document 86 Filed 08/31/20 Page 1 of 8


 1
     BENJAMIN CLOWARD, ESQ.
 2   Nevada Bar No. 11087
     SAMANTHA A. MARTIN, ESQ.
 3
     Nevada Bar No. 12998
 5   RICHARD HARRIS LAW FIRM
     801 South Fourth Street
 6   Las Vegas, Nevada 89101
 7
     Telephone: (702) 444-4444
     Fax: (702) 444-4455
 8   E-Mail: SMartin@richardharrislaw.com
     Attorneys for Plaintiffs
 9
                                UNITED STATE DISTRICT COURT
10
                                       DISTRICT OF NEVADA
11

12   ROBERT ANSARA, as Special                  )    CASE NO.: 2:19-CV-01394-GMN-VCF
     Administrator of the estate of D.B., born  )
13   December 18, 2015 and died August 15,      )    STIPULATION AND ORDER TO
     2017 and GABRIELLE BRANON-                 )    EXTEND DISCOVERY (Second
14
     CHESLEY, individually, as the Natural      )    Request)
15   Mother of D.B., DAVID BANKS,               )
     individually and as the Natural Father of  )
16   D.B.,                                      )
                                                )
17                    Plaintiffs,               )
18                                              )
     v.                                         )
19                                              )
     GLORIA MALDONADO, individually;
                                                )
20   AUDRA GUITERREZ, individually;
                                                )
     CLARK COUNTY, a Political Subdivision
21                                              )
     of the State of Nevada, DOE individuals I-
                                                )
22   XX; ROE CLARK COUNTY
                                                )
     DEPARTMENT OF FAMILY SERVICES
                                                )
23   EMPLOYEES I-XX, individually and in
                                                )
     their official capacities; TROPICANA DE,
24                                              )
     LLC, d/b/a SIEGAL SUITES OF
                                                )
25   TROPICANA, a Foreign Limited Liability
                                                )
     Corporation; AND DOE SECURITY
                                                )
26   COMPANY and ZOE CORPORATIONS
                                                )
     XXI-XXX,
27                                              )
                      Defendants.               )
28
     ____________________________________ )



                                                 1
     Case 2:19-cv-01394-GMN-VCF Document 86 Filed 08/31/20 Page 2 of 8


 1            IT IS HEREBY STIPULATED by and between the parties that discovery shall be
 2   extended ninety (90) days.
 3            This litigation arose out of a wrongful death that occurred on August 15, 2017. The parties
 5   have engaged in extensive motion work during the pendency of this litigation, as summarized
 6   below:
 7                   1.      Plaintiffs filed their original Complaint on (ECF No. 5) on August 14,
 8                           2019.
 9                   2.      A First Amended Complaint (ECF No. 5) was filed on August 15, 2019.
10                   3.      Defendant Tropicana DE, LLC filed their Motion to Dismiss (ECF No. 16)
11                           on September 9, 2019.
12                   4.      Plaintiffs filed their Opposition to Defendant Tropicana’s Motion (ECF
13                           No. 21) on September 30, 2019.
14                   5.      Defendant Tropicana filed their Reply (ECF no. 28) thereto on October 7,
15                           2019.
16                   6.      Plaintiffs filed a Motion for leave to file a Second Amended Complaint
17                           (ECF no. 31) on October 8, 2019.
18                   7.      Defendant Richard Whitley filed a Motion to Dismiss (ECF No. 41) on
19                           October 24, 2019.
20                   8.      Defendants Clark County, Gloria Maldonado, Audra Gutierrez/Guerro,
21                           Yolanda King and Tim Burch filed their Joinder to Richard Whitley’s
22                           Motion to Dismiss (ECF No. 42); and their Separate Motion to Dismiss
23                           (ECF No.45) on October 31, 2019.
24                   9.      Plaintiffs filed an Opposition (ECF No. 48) to Richard Whitley’s Motion
25                           to Dismiss on November 8, 2019.
26                   10.     Defendant Richard Whitley filed a Reply to Plaintiff’s Opposition (ECF
27                           No. 50) on November 13, 2019.
28                   11.     Defendant Clark County, Gloria Maldonado, Audra Gutierez/Guerro,
                             Yolanda King and Tim Burch filed their Joinder to Richard Whitley’s


                                                       2
     Case 2:19-cv-01394-GMN-VCF Document 86 Filed 08/31/20 Page 3 of 8


 1                   Reply to Response to Motion to Dismiss (ECF. No. 52) on November 14,
 2                   2019.
 3             12.   Defendant Clark County, Gloria Maldonado, Audra Gutierez/Guerro,
 5                   Yolanda King and Tim Burch filed their Reply to Plaintiffs’ Opposition to
 6                   Dismiss Plaintiffs’ First Amended Complaint (ECF no. 56) on November
 7                   26, 2019.
 8             13.   The Court entered an Order (ECF No. 63) regarding the Motions to
 9                   Dismiss filed by all Defendants (ECF Nos. 16, 41, and 45) as well as
10                   Plaintiffs Motion to Amend (ECF No. 31) on May 7, 2020. In that Order,
11                   the Court granted in part and denied in part Defendants’ Motions as well
12                   as Plaintiffs’ Motion to Amend. Specifically, the Court held that the claims
13                   against the Defendants were dismissed without prejudice but that
14                   Plaintiffs’ Motion to Amend was granted in part and denied in part. ECF
15                   No. 63 P. 20:1-20. Plaintiffs were awarded twenty-one (21) days from the
16                   date of the Order to file a Second Amended Complaint.
17             14.    Plaintiffs filed their Second Amended Complaint (ECF No. 64) on May
18                   28, 2020.
19             15.   A Stipulation and Order of Dismissal of Defendants Yolanda King and
20                   Timothy Burch with Prejudice was signed and entered on June 5, 2020
21                   (ECF No. 69).
22             15.   Defendant Tropicana filed their Motion to Dismiss Plaintiffs’ Second
23                   Amended Complaint (ECF No. 70) on June 11, 2020.
24             16.   Defendant Clark County, et. al., filed their Motion to Dismiss Plaintiffs’
25                   Second Amended Complaint (ECF No. 72) on June 25, 2020.
26             17.   The Stipulation and Order for Extension to Respond to Defendant
27                   Tropicana DE, LLC Motion to Dismiss (ECF No. 74) was entered on June
28                   26, 2020. This stipulation granted Plaintiffs until July 27, 2020 to Oppose
                     Defendant’s Motion.


                                              3
     Case 2:19-cv-01394-GMN-VCF Document 86 Filed 08/31/20 Page 4 of 8


 1                  18.     A second Stipulation and Order for Extension of Time was entered in to
 2                          by Plaintiffs and counsel for Defendant Tropicana.        This Stipulation
 3                          extended Plaintiffs time to oppose Defendant’s Motion to Dismiss
 5                          Plaintiffs Second Amended Complaint from July 27, 2020 until September
 6                          10, 2020. This Order was entered on July 21, 2020 (ECF No. 82).
 7                  19.     On July 23, 2020, the Court entered an Order on the Stipulation for
 8                          Extension to Respond to Defendant Clark County et. al.’s Motion to
 9                          Dismiss Plaintiffs Second Amended Complaint (ECF No. 84). This Order
10                          granted Plaintiffs an extension until August 31, 2020 to respond to said
11                          Motion.
12          While the parties have been participating in the exchange of written discovery and
13   documents (as summarized below) during the pendency of the Defendant’s Motions to Dismiss,
14   no depositions have been taken. Depositions have been postponed or continued as a result of an
15   agreement amongst the parties in order to ensure that all parties and their counsel are safe during
16   the COVID-19 quarantine and in an effort to negate the need to present certain parties or witnesses
17   multiple times for their depositions. Without certain key depositions, the parties are unable to
18   retain or disclose their expert witnesses. Additionally, depending on the Court’s decision with
19   respect to Defendant Tropicana and Defendant Clark County, et. al.’s respective Motions to
20   Dismiss, one or more party may no longer be in the current litigation. Until there is an operative
21   complaint in force and effect and until the remaining parties are fully aware of all claims and
22   defenses, they are unable to proceed with party depositions and expert disclosures. As such, the
23   parties agree that an additional ninety (90) days are needed to disclose experts, complete party
24   and witness depositions and complete discovery.
25          I.      Discovery Completed to Date
26               1. A Joint Discovery Plan and Scheduling Order (ECF No. 39) was filed on
27                  October 23, 2019.
28               2. Plaintiff served their Initial FRCP Disclosures on October 28, 2019.




                                                     4
     Case 2:19-cv-01394-GMN-VCF Document 86 Filed 08/31/20 Page 5 of 8


 1           3. Defendant Tropicana De, LLC served their Initial FRCP Disclosures on October
 2              29, 2019.
 3           4. Defendant Clark County, et. al. served their FRCP 26 Initial Disclosures on
 5              October 30, 2019.
 6           5. Defendant Clark County, et. al served their FRCP 26 First Supplemental
 7              Disclosures with exhibits on February 25, 2020.
 8           6. Plaintiffs propounded their First Set of Discovery to Defendant Tropicana on
 9              February 12, 2020and received Tropicana’s Responses on April 27, 2020.
10           7. Plaintiffs propounded their First Set of Written Discovery to Defendant Clark
11              County, et. al. on February 12, 2020 and received their response on April 29,
12              2020.
13           8. Defendant Clark County, et. al. served their Second Supplemental FRCP26
14              disclosures and exhibits on April 29, 2020.
15           9. Defendant Clark County, et. al. propounded their first set of written discovery on
16              Plaintiffs on April 21, 2020 and received their response on June 9, 2020.
17           10. Plaintiffs propounded Second Set of written discovery on Defendant Clark
18              County on April 13, 2020 and received their response on ________
19           11. Plaintiffs propounded Third Set of written discovery on Defendant Clark County
20              on June 9, 2020 and received their response on April 10, 2020 and received their
21              response on July 30, 2020.
22           12. Plaintiffs propounded Second Set of written discovery on Defendant Tropicana
23              on June 11, 2020 and received their responses on August 21, 2020.
24           13. Defendant Clark County, et. al. served their Third Supplemental FRCP26
25              disclosures and exhibits on June 26, 2020,
26           14. Defendant Clark County, et. al. served their Fourth Supplemental FRCP26
27              disclosures and exhibits on July 30, 2020,
28           14. The deposition of Terry Kukyendoll is set for October 6, 2020.
             15. The deposition of Recccah Taylor is set for October 7, 2020.


                                                 5
      Case 2:19-cv-01394-GMN-VCF Document 86 Filed 08/31/20 Page 6 of 8


 1                16. The deposition of Sasha Scott is set for October 7, 2020.
 2                17. The deposition of Gloria Maldonado is TBD.
 3                18. The deposition of Audra Gutierrez is TBD.
 5                19. The deposition of Tim Burch is TBD.
 6                20. The deposition of Anthony Diggs is TBD.
 7                21. The deposition of Valerie Shyface is TBD.
 8                22. The deposition of Anne Sullivan is TBD.
 9                23. The deposition of Michelle Brown is TBD.
10                24. The deposition of Traci Silva is TBD.
11                25. The deposition of Mark Perkinson is TBD.
12          II.      Description of Additional Proposed Discovery
13          The parties discussed what additional discovery needs to be completed in this matter. It
14   was determined that, in order to fully litigate and investigate all alleged claims and defenses, the
15   parties needed to engage in the following:
16                1. Depositions of parties and witnesses.
17                2. Retention of experts.
18                3. Disclosure of all experts and their reports as well as depositions of the same.
19                Proposed Schedule for Completing All Remaining Discovery
20          The parties wish to extend the dates for discovery as follows:
21                                                         Current Dates          Proposed Dates
22    Last day to amend pleadings or add parties           Closed                 Closed
23    Last day to serve Initial Expert Disclosures         October 15, 2020       January 14, 2021
24    Last day to serve Rebuttal Expert Disclosures        November 13, 2020      February 12, 2021
25    Last day to complete discovery                       January 14, 2021       April 14, 2021
26    Last day to file dispositive motions                 February 12, 2020      May 14, 2021
27            Joint Pretrial Order                                                  June 14, 2021
     ///
28
     ///



                                                       6
     Case 2:19-cv-01394-GMN-VCF Document 86 Filed 08/31/20 Page 7 of 8


 1          III.    Reasons Why Good Cause Exists to Extend Expert Discovery Deadlines
 2          FRCP 16(b)(5) provides that the scheduling order “shall not be modified” except upon
 3   a showing of good cause. The purpose of this rule is “to offer a measure of certainty in pretrial
 5   proceedings, ensuring that at some point both the parties and pleadings will be fixed.” Nutton v.
 6   Sunset Station, Inc., Nev. Adv. Rep. 34, 357 P.3d 966, 971 (Nev. App. 2015). Good cause is
 7   established by showing that the current deadline cannot be met despite the requesting party’s
 8   diligence in attempting to meet said deadline. Diligence in attempting to meet a deadline may be
 9   determined by considering the explanation for the untimely conduct; the importance of the
10   requested untimely action; the potential prejudice in allowing the untimely conduct; and the
11   availability of a continuance to cure such prejudice. Id. at 971-72.
12          The parties have had difficulty getting answers to discovery, including because some of
13   the individuals and organizations involved in this lawsuit are either county and State entities or
14   employees, some of whom have been ordered to stay home as nonessential and/or are working
15   remotely making access to documents and participating in discovery difficult as a result of the
16   COVID-19 quarantine. Additionally, although the parties have been diligently trying to
17   conduct discovery and schedule depositions, their good faith efforts have been frustrated
18   because of the current quarantine. Furthermore, as outlined above, the parties have been
19   engaged in extensive motion work relating to Plaintiffs various claims and the defenses to the
20   same. Without an operative complaint that fully outlines the parties involved in the litigation
21   and the claims against them, the parties have been unable to retain experts or depose the
22   individuals involved. The parties believe that a decision must be made on the outstanding
23   Motions to Dismiss prior to discovery continuing in this matter.
24          The parties recognize that this is the second discovery extension requested. However,
25   given the nature of this case and the extensive motion work up to this point, the parties agree
26   that additional time is needed to complete discovery and to fully litigate this matter. This
27   request is not being made in an attempt to delay the litigation of this matter but instead is being
28   requested as a result of the current global pandemic and the party’s inability to fully litigate the




                                                       7
     Case 2:19-cv-01394-GMN-VCF Document 86 Filed 08/31/20 Page 8 of 8


 1   claim at this time. A brief extension of time for discovery will allow the parties and their
 2   counsel to fully litigate this matter.
 3

 5
      Date:__August 27, 2020                          Date:__August 27, 2020__
 6
      RICHARD HARRIS LAW FIRM                         THE SIEGEL GROUP
 7
      /s/ Samantha A. Martin                          /s/ Brandon J. Trout
 8    _____________________________                   ____________________________
      SAMANTHA A. MARTIN, ESQ.                        Brandon J. Trout, Esq.
 9
      Nevada Bar No. 12998                            3790 Paradise Road, Suite 250
10    801 South Fourth Street                         Las Vegas, Nevada 89169
      Las Vegas, Nevada 89101                         Attorneys for Defendant
11    Attorneys for Plaintiffs                        Tropicana DE, LLC
12

13
      Date:___August 27, 2020______
      OLSONCANNON GORMLEY &
14    STOBERSKI
15    /s/ Felicia Galati
16
      ____________________________
      Felicia Galati, Esq.
17    Nevada Bar No. 7341
      9950 West Cheyenne Avenue
18
      Las Vegas, NV 89129
19    Attorneys for Defendants
      Clark County, Gloria Maldonado,
20    Audra Guitierrez/Guerro,
21
                                          ORDER
22

23
              IT IS SO ORDERED.
24
              DATED this 31st day of August, 2020.
25

26

27                                                  _________________________
                                                    UNITED STATES MAGISTRATE JUDGE
28




                                                      8
